          Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 1 of 14



The Employment Law Firm                                      Attorney for Plaintiff
Cynthia L. Pollick, LLM
ID No.: 83826
PO Box 757
Clarks Summit PA 18411
(570) 510-7630

_____________________________________________________________

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,         :
                            :         JURY TRIAL DEMANDED
     Plaintiff              :
                            :
         v.                 :
                            :          DOCKET NO.: 20-42
LUZERNE COUNTY, et al.      :
                            :
     Defendants             :
_____________________________________________________________

                         THIRD AMENDED COMPLAINT
                   IN COMPLIANCE WITH THE AMENDED CASE
                        MANAGEMENT ORDER DOC. 50

        NOW comes the Plaintiff, Lawrence J. Kansky, by his attorney, Cynthia

L. Pollick, Esquire, and files the following Third Amended Complaint against

Defendants and avers as follows:

        1.       Plaintiff, Lawrence J. Kansky, is competent adult individual

residing at 114 Timberwood Drive, Mountaintop PA 18707, Luzerne County,

Pennsylvania.


                                         1
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 2 of 14




      2.    Defendant, Luzerne County, is a government entity with a

principal office at 200 North River Street, Wilkes-Barre, Pennsylvania.

      3.    Defendant,    Luzerne     County    Sheriff’s   Department,    is   a

governmental entity with a principal office at 200 North River Street, Wilkes-

Barre, Pennsylvania.

      4.    Defendant, Luzerne County Sheriff Brian Szumski, is the Sheriff

for Luzerne County with a principal office at 200 North River Street, Wilkes-

Barre, Pennsylvania.

      5.    At all times hereto, Defendant Sheriff Brian Szumski, was an

official policymaker and made the official decision to revoke Plaintiff’s License

to Carry a Firearm, retaliate against him for his free speech, failed to provide

due process and violated Plaintiff’s Second Amendment rights.

      6.    At all times material hereto, Defendant Brian Szumski was a

servant, agent, and/or employee of Defendant Luzerne County, and was

acting under the color of state law when he engaged in official policy,

custom, and decision to violate Plaintiff’s First Amendment, Second

Amendment and Fourteenth Amendment rights.

      7.    Defendant, Luzerne County and Luzerne County Sheriff’s

Department, failed to train its officials and personnel not to retaliate against


                                       2
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 3 of 14




a citizen who engaged in free speech, to provide due process and adhere to

the Constitution and Bill of Rights regarding the License to Carry a Firearm.

      8.    Defendant, Luzerne County and Luzerne County Sheriff’s

Department, have acquiesced in all actions taken by its public officials and

personnel since they had knowledge of the same yet refused to remedy the

situation or stop it.

                                JURISDICTION

      9.    This suit is brought and jurisdiction lies based on a federal

question. 28 U.S.C. § 1331. This suit is brought pursuant to the 42 U.S.C. §

1983 for constitutional violations of Plaintiff’s rights pursuant to the First,

Second and Fourteenth Amendments.

                               COUNT I
                    FIRST AMENDMENT RETALIATION
                       PLAINTIFF v. DEFENDANTS

      10.   Paragraphs 1-9 above are incorporated herein by references as

if fully set forth herein at length.

      11.   Plaintiff, Lawrence J. Kansky, is a citizen who possessed a

License to Carry a Firearm Permit No. 34728 issued by Defendant Luzerne

County Sheriff’s Department.




                                       3
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 4 of 14




       12.      On or about May 21, 2019, Plaintiff called 911 several times

regarding the need for assistance related to an injured raccoon that was

located near 72 W. North Street, Wilkes-Barre, Pennsylvania, starting at 5:37

am and continuing to do so during the next 8 hours with absolutely no

response from law enforcement.

       13.      On or about May 21, 2019, after waiting 8 hours for assistance

from law enforcement, Plaintiff used his legally issued firearm to shoot at

the raccoon, which was suffering, injured, and possibly had rabies or other

diseases, which are potential dangers to the public.

       14.      On or about June 3, 2019, Plaintiff was charged with two (2)

counts of recklessly engaging another person, disorderly conduct and

unlawful acts concerning taking of furbearers.

       15.      On or about June 26, 2019, Plaintiff spoke out to a local media

outlets, including the Citizen’s Voice newspaper, related to the charges that

were    filed     against   him.    https://www.citizensvoice.com/news/lawyer-

charged-for-raccoon-mercy-killing-1.2501354.

       16.      Specifically, Plaintiff stated that “when a wild animal is wounded,

they are very dangerous animal” and admitted that he shot the injured and




                                          4
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 5 of 14




dying raccoon. Additionally, Plaintiff stated publicly as a citizen that “I shot

it to put it out of its misery and to protect the public.”

      17.   Plaintiff was protesting the fact that he was charged, and the

entire article surrounded the lack of police response since it describes how

Plaintiff waited and called 911 several times seeking assistance to no avail.

Plaintiff described for the media how the raccoon made “crying noises” and

that the raccoon had “completely crushed” legs and that “[w]hen a wild

animal is wounded, they are a very dangerous animal”.

      18.   Additionally, Plaintiff told the media that “[e]verything I did, I

made as safe as I was trained to do”; nonetheless, the police charged him

criminally anyway.

      19.   The fact that Plaintiff’s comments were published shows the

community was interested in a “[l]awyer charged for raccoon mercy killing”.

https://www.citizensvoice.com/news/lawyer-charged-for-raccoon-mercy-

killing-1.2501354.

      20.   Plaintiff is not seeking a First Amendment retaliation claim for

the act of shooting at the injured raccoon, but rather his statements to the

press and accessing the courts.




                                        5
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 6 of 14




      21.   The very next day, June 27, 2019, Defendant Luzerne County

Sheriff Brian Szumski revoked Plaintiff’s License to Carry a Firearm without

any pre or post due process and in violation of the Second Amendment,

which provides all citizens with the right to bear arms in retaliation for having

spoken as a citizen to the local press.

      22.   Additionally, Defendant Luzerne County Sheriff Brian Szumski

threatened that criminal charges would be filed against Plaintiff if he did not

relinquish his License to Carry a Firearm within five (5) days.

      23.   On July 3, 2019, Plaintiff relinquished his License to Carry a

Firearm to Defendant Luzerne County Sheriff’s Department.

      24.   On or about December 15, 2019, Plaintiff received the esteemed

Animal Rights Award from Tracy’s Hope Hospice and Animal Rescue for his

brave actions of protecting himself and the community from a wild and

dangerous animal.

      25.   Defendants were aware of Plaintiff’s protected activities and

retaliated against him by causing him mental anxiety, stress and

sleeplessness, and a continued campaign of harassment for having exercised

his constitutional right to bear arms and exercise free speech.




                                          6
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 7 of 14




      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C.

§ 1983, including but not limited to reinstatement of Plaintiff’s License to

Carry a Firearm, compensatory damages, emotional distress, and punitive

damages against Individual Defendants only, attorney fees and costs, pre-

and post-interest, delay damages and any other relief that a jury finds fit.

                         COUNT II
       DEFENDANTS’ POLICY OF REVOCATION OF A LICENSE
                    TO CARRY A FIREARM
                IS VAGUE AND OVERBREATH

      26.   Paragraphs 1-25 above are incorporated herein by references as

if fully set forth herein at length.

      27.   Defendants’ policy that revokes a licensed firearm is vague since

it does not define “a person whose character/reputation indicates a danger

to public safety.”

      28.   Defendants’ revocation of a licensed firearm policy fails to put

citizens on notice of what consists of “a person whose character/reputation

indicates a danger to public safety” and provides insufficient standards for

enforcement of such policy.

      29.   Defendants’ revocation of a licensed firearm policy is vague when

citizens must guess at its meaning for revocation.



                                       7
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 8 of 14




      30.   Defendants’ revocation of a licensed firearm policy is facially

overbroad since it does not provide any guidelines of what consists “a person

whose character/reputation indicates a danger to public safety” and does

not state that a criminal conviction is required before revoking a citizen’s

license to carry a firearm.

      31.   Defendants’ letter revoking Plaintiff’s license to carry a firearm

did not provide any evidence or notice of why his license to carry a firearm

was revoked.

      32.   Defendants’ revocation of a licensed firearm policy may cause

people to refrain from speaking to the media about being wrongfully

criminally charged and fighting criminal charges.

      33.   Defendants’ revocation of a licensed firearm policy reaches too

much expression that is protected by the Constitution since Plaintiff was

speaking to the media about being wrongfully criminally charged.

      34.   Defendants’ revocation of a licensed firearm policy seeks too

much expression since it allows Defendants to revoke a citizen’s license to

carry a firearm without a criminal conviction of a dangerous act.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C.

§ 1983, including but not limited to reinstatement of Plaintiff’s License to


                                      8
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 9 of 14




Carry a Firearm, compensatory damages, emotional distress, and punitive

damages against Individual Defendants only, attorney fees and costs, pre-

and post-interest, delay damages and any other relief that a jury finds fit.

                            COUNT III
       VIOLATION OF PLAINTIFF’S SECOND AMENDMENT RIGHTS
         AS-APPLIED CHALLENGE TO LUZERNE COUNTY POLICY
         ON REVOCATION OF A LICENSE TO CARRY A FIREARM
                     PLAINTIFF V. DEFENDANTS

      35.      Paragraphs 1-34 above are incorporated herein by references as

if fully set forth herein at length.

      36.      Plaintiff is challenging Luzerne County’s policy of revocation and

not 18 Pa. Cons. Stats. § 6109(i) since the Luzerne County policy of

revocation had to be enacted pursuant to the County Code or other County

legislation.

      37.      Defendants did not have good cause to revoke Plaintiff’s License

to Carry a Firearm because Plaintiff had not been convicted of the alleged

crimes he was charged with that occurred on or about May 12, 2019.

      38.      The alleged crimes did not have any victims.

      39.      Plaintiff was not accused of committing violent acts against any

person.

      40.      None of the charges filed were felonies.


                                         9
       Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 10 of 14




       41.   Defendants did absolutely no investigation into whether Plaintiff

was a “danger to public safety”.

       42.   Plaintiff graduated with Honors from University of Baltimore with

his Juris Doctorate and was admitted to the practice law in Pennsylvania on

October 31, 2011.

       43.   Being a practicing lawyer with no public history of discipline,

Plaintiff did not have the character or reputation that he would act in a

manner dangerous to public safety or he never would have received his

license to practice law.

       44.   Plaintiff has never been convicted of a violent act.

       45.   Plaintiff’s possession of a firearm is for protection of hearth,

home and self-defense.

       46.   Plaintiff has been married for several years and is a religious

man.

       47.   On June 27, 2019, Plaintiff had been a licensed lawyer for over

7 ½ years, and to achieve that license from the Commonwealth of

Pennsylvania, he had to undergo an extensive background check.

       48.   By being admitted to the practice of law, Plaintiff proves that he

is not violent or dangerous.


                                       10
      Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 11 of 14




      49.   Plaintiff is no different than any other law-abiding citizen and

poses no threat to society.

      50.   Defendants had a policy and custom that allowed Defendant

Luzerne County Sheriff Brian Szumski to revoke Plaintiff’s License to Carry a

Firearm without giving him due process for the alleged reason that his “….

character/reputation indicates danger to public safety”.

      51.   Defendants had no evidence or a criminal conviction for a violent

crime that would have shown that Plaintiff was a danger to public safety.

      52.   Defendants’ revocation policy harmed Plaintiff and has been

enforced against others.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C.

§ 1983, including but not limited to reinstatement of Plaintiff’s License to

Carry a Firearm, compensatory damages, emotional distress, and punitive

damages against Individual Defendants only, attorney fees and costs, pre-

and post-interest, delay damages and any other relief that a jury finds fit.

                            COUNT IV
                 VIOLATION OF DUE PROCESS RIGHTS
                     PLAINTIFF V. DEFENDANTS

      53.   Paragraphs 1-52 above are incorporated herein by references as

if fully set forth herein at length.


                                       11
        Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 12 of 14




      54.    Through the Second Amendment, Plaintiff had a property

interest in his License to Prior Carry a Firearm.

      55.    Prior to Plaintiff’s revocation of his License to Carry a Firearm,

Defendants were required to provide due process, which included notice,

explanation of the evidence against him and an opportunity to rebut the

same.

      56.    Defendants never provided pre-deprivation due process or

provided any post-deprivation relief.

      57.    No post-deprivation process would remedy Plaintiff’s pre-

deprivation.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C.

§ 1983, including but not limited to reinstatement of Plaintiff’s License to

Carry a Firearm, compensatory damages, emotional distress, and punitive

damages against Individual Defendants only, attorney fees and costs, pre-

and post-interest, delay damages and any other relief that a jury finds fit.

                            COUNT V
            UNCONSTITUTIONAL POLICY IN VIOLATION OF
             PLAINTIFF’S SECOND AMENDMENT RIGHTS
                    PLAINTIFF V. DEFENDANTS

      58.    Paragraphs 1-57 above are incorporated herein by references as

if fully set forth herein at length.

                                        12
      Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 13 of 14




      59.   Luzerne County and Luzerne County Sheriff Department has a

policy that allows for the revocation of citizens’ License to Carry a Firearm

without giving due process using the alleged reason that “[a] person whose

character/reputation indicates danger to public safety” without any evidence

or a criminal conviction.

      WHEREFORE, Plaintiff seeks all remedies elimination of said policy as

unconstitutional and an injunction ceasing the implementation of said policy,

attorney fees and costs.

      A jury trial is demanded on all claims.

                                                Respectfully Submitted:

                                                s/Cynthia L. Pollick, LLM
                                                Pa. I.D. No.: 83826
                                                PO Box 757
                                                Clarks Summit PA 18411
                                                (570) 510-7630
                                                pollick@lawyer.com




                                      13
      Case 3:20-cv-00042-MEM Document 57 Filed 03/25/21 Page 14 of 14




                      CERTIFICATE OF SERVICE

     Cynthia L. Pollick, Esquire, hereby certifies that on March 25, 2021, she

served a copy of Plaintiff’s Third Amended Complaint via ECF on Defendants’

counsel:

     Sean P. McDonough, Esquire
     Dougherty Leventhal & Price LLP
     75 Glenmaura National Boulevard
     Moosic PA 18507
                                          s/Cynthia L. Pollick
                                          Cynthia L. Pollick, Esquire




                                     14
